MG&E Turbine Supply Agreement, Exhibit D.3.1







Tower Drawing




Description: Schematic drawing of wind tower.









MG&E Turbine Supply Agreement, Exhibit D.3.2

TOWER FOUNDATION DESIGN BASIS

V82 80-METER IEC IIA WIND TURBINES

JOICE, IOWA

INTRODUCTION

This document contains information relevant to the structural design of
foundations for Vestas

V82 IEC IIA wind turbines to be installed on 80-meter HH towers in Joice, Iowa

FUNCTIONAL REQUIREMENTS

The wind turbine foundation shall provide adequate serviceability, strength and
stability for a

design service life of 20 years. The maximum allowable permanent rotation of the
foundation

due to differential settlement is 0.17º. All foundations must be designed with a
capped drainage

system to allow for drainage of water/condensation out of the base of the tower.
 The drain cap

must be water-tight to prevent leaks in the event that hazardous materials (such
as oil) are spilled

in the tower. Foundation drawings shall include a requirement for corrosion
protection (such as

anchor-bolt caps) of the exposed portion of the anchor bolts above the tower
base flange.

DESIGN INPUTS

It is the engineer’s responsibility to account for site factors such as
proximity to bodies of water,

topography, etc. in the tower and foundation designs.

Design loads exerted on the wind turbine foundation are included as Figure 1.
The loads

provided in Figure 1 are applicable to Tower Dwg. 759075, rev 0.  Design load
combinations

and load factors must be applied as required by Code.

A geotechnical report for this site has not been made available to Vestas.  The
foundation

engineer of record must obtain a geotechnical report from the developer and/or
general

contractor. The tower and foundation must be designed based on the
recommendations and site

conditions as described in the geotechnical report. Any variance from the
geotechnical

recommendations shall be approved in writing by Vestas.

The base flange layout to be used for design of the foundation is attached to
this document as

Figure 2.

A typical conduit layout diagram is attached as Figure 3.  This document is to
serve as a

guideline only and should not be used for construction.

A foundation anchor bolt leveling template drawing and purchasing specification
are attached as

Figure 4.  The anchor bolt leveling template is intended for use during
construction to align and

level the anchor bolts.  It is not intended to be a permanent component of the
foundation.

SF# 1108570





 

MG&E Turbine Supply Agreement, Exhibit D.3.2

VESTAS AMERICAN WIND TECHNOLOGY

DESIGN BASIS

V82 – JOICE, IOWA

9/11/2006

DESIGN REQUIREMENTS

The wind turbine foundation shall be designed to meet the requirements of the
latest editions of

the International Building Code, ACI 318 and any related amendments issued at
the State or

local level.  It is the engineer’s responsibility to determine whether any codes
relating to the

design of wind turbine foundations in addition to those listed above are
enforced by the building

department with jurisdiction over the project.  If additional code(s) are
enforced, Vestas shall be

notified, and the foundation shall be designed to meet the requirements of the
additional code(s).

PAGE 2 OF 20

SF# 1108570





 [ex102d302002.gif] [ex102d302002.gif] 

MG&E Turbine Supply Agreement, Exhibit D.3.2

VESTAS AMERICAN WIND TECHNOLOGY

DESIGN BASIS

V82 – JOICE, IOWA

9/11/2006

FIGURE 1 – DESIGN LOADS

PAGE 3 OF 20

SF# 1108570





 [ex102d302004.gif] [ex102d302004.gif] 

MG&E Turbine Supply Agreement, Exhibit D.3.2

VESTAS AMERICAN WIND TECHNOLOGY

DESIGN BASIS

V82 – JOICE, IOWA

9/11/2006

PAGE 4 OF 20

SF# 1108570





 [ex102d302006.gif] [ex102d302006.gif] 

MG&E Turbine Supply Agreement, Exhibit D.3.2

VESTAS AMERICAN WIND TECHNOLOGY

DESIGN BASIS

V82 – JOICE, IOWA

9/11/2006

PAGE 5 OF 20

SF# 1108570





 [ex102d302008.gif] [ex102d302008.gif] 

MG&E Turbine Supply Agreement, Exhibit D.3.2

VESTAS AMERICAN WIND TECHNOLOGY

DESIGN BASIS

V82 – JOICE, IOWA

9/11/2006

PAGE 6 OF 20

SF# 1108570





 [ex102d302010.gif] [ex102d302010.gif] 

MG&E Turbine Supply Agreement, Exhibit D.3.2

VESTAS AMERICAN WIND TECHNOLOGY

DESIGN BASIS

V82 – JOICE, IOWA

9/11/2006

PAGE 7 OF 20

SF# 1108570





 [ex102d302012.gif] [ex102d302012.gif] 

MG&E Turbine Supply Agreement, Exhibit D.3.2

VESTAS AMERICAN WIND TECHNOLOGY

DESIGN BASIS

V82 – JOICE, IOWA

9/11/2006

PAGE 8 OF 20

SF# 1108570





 [ex102d302014.gif] [ex102d302014.gif] 

MG&E Turbine Supply Agreement, Exhibit D.3.2

VESTAS AMERICAN WIND TECHNOLOGY

DESIGN BASIS

V82 – JOICE, IOWA

9/11/2006

PAGE 9 OF 20

SF# 1108570





 [ex102d302016.gif] [ex102d302016.gif] 

MG&E Turbine Supply Agreement, Exhibit D.3.2

VESTAS AMERICAN WIND TECHNOLOGY

DESIGN BASIS

V82 – JOICE, IOWA

9/11/2006

PAGE 10 OF 20

SF# 1108570





 [ex102d302018.gif] [ex102d302018.gif] 

MG&E Turbine Supply Agreement, Exhibit D.3.2

VESTAS AMERICAN WIND TECHNOLOGY

DESIGN BASIS

V82 – JOICE, IOWA

9/11/2006

PAGE 11 OF 20

SF# 1108570





 [ex102d302020.gif] [ex102d302020.gif] 

MG&E Turbine Supply Agreement, Exhibit D.3.2

VESTAS AMERICAN WIND TECHNOLOGY

DESIGN BASIS

V82 – JOICE, IOWA

9/11/2006

PAGE 12 OF 20

SF# 1108570





 [ex102d302022.gif] [ex102d302022.gif] 

MG&E Turbine Supply Agreement, Exhibit D.3.2

VESTAS AMERICAN WIND TECHNOLOGY

DESIGN BASIS

V82 – JOICE, IOWA

9/11/2006

PAGE 13 OF 20

SF# 1108570





 [ex102d302024.gif] [ex102d302024.gif] 

MG&E Turbine Supply Agreement, Exhibit D.3.2

VESTAS AMERICAN WIND TECHNOLOGY

DESIGN BASIS

V82 – JOICE, IOWA

9/11/2006

FIGURE 2 – TOWER BASE FLANGE SECTION

PAGE 14 OF 20

SF# 1108570





 [ex102d302026.gif] [ex102d302026.gif] 

MG&E Turbine Supply Agreement, Exhibit D.3.2

VESTAS AMERICAN WIND TECHNOLOGY

DESIGN BASIS

V82 – JOICE, IOWA

9/11/2006

FIGURE 3 – TYPICAL CONDUIT LAYOUT

PAGE 15 OF 20

SF# 1108570





 [ex102d302028.gif] [ex102d302028.gif] 

MG&E Turbine Supply Agreement, Exhibit D.3.2

VESTAS AMERICAN WIND TECHNOLOGY

DESIGN BASIS

V82 – JOICE, IOWA

9/11/2006

FIGURE 4 – ANCHOR BOLT LEVELING TEMPLATE

PAGE 16 OF 20

SF# 1108570





 [ex102d302030.gif] [ex102d302030.gif] 

MG&E Turbine Supply Agreement, Exhibit D.3.2

VESTAS AMERICAN WIND TECHNOLOGY

DESIGN BASIS

V82 – JOICE, IOWA

9/11/2006

PAGE 17 OF 20

SF# 1108570





 [ex102d302032.gif] [ex102d302032.gif] 

MG&E Turbine Supply Agreement, Exhibit D.3.2

VESTAS AMERICAN WIND TECHNOLOGY

DESIGN BASIS

V82 – JOICE, IOWA

9/11/2006

PAGE 18 OF 20

SF# 1108570





 [ex102d302034.gif] [ex102d302034.gif] 

MG&E Turbine Supply Agreement, Exhibit D.3.2

VESTAS AMERICAN WIND TECHNOLOGY

DESIGN BASIS

V82 – JOICE, IOWA

9/11/2006

PAGE 19 OF 20

SF# 1108570





 [ex102d302036.gif] [ex102d302036.gif] 

MG&E Turbine Supply Agreement, Exhibit D.3.2

VESTAS AMERICAN WIND TECHNOLOGY

DESIGN BASIS

V82 – JOICE, IOWA

9/11/2006

PAGE 20 OF 20

SF# 1108570



